United States Court of Appeals
                       For the First Circuit


No. 05-1659

              HÉCTOR A. RIVERA-GARCÍA; DELMA QUIÑONES;
                CONJUGAL PARTNERSHIP RIVERA-QUIÑONES,

                      Plaintiffs, Appellants,

                                 v.

               SISTEMA UNIVERSITARIO ANA G. MÉNDEZ;
                  COLEGIO UNIVERSITARIO DEL ESTE;
          ALBERTO MALDONADO, in his official capacity as
        Chancellor of the Colegio Universitario del Este,

                       Defendants, Appellees.



                               ERRATA

          The opinion of this court, issued March 22, 2006,
should be amended as follows:


page 2, line 1:   replace "PER CURIAM" with "LYNCH, Circuit Judge"